Third District Court of Appeal
                                State of Florida

                          Opinion filed October 31, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D17-2312
                           Lower Tribunal No. 16-2434
                              ________________


                                Ishsha Shalem,
                                     Petitioner,

                                         vs.

                          Daniel Junior, etc., et al.,
                                   Respondents.


      A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for respondent State of Florida.


Before SUAREZ, LOGUE, and LINDSEY, JJ.

      SUAREZ, J.

      This matter first came before this Court upon Petitioner Ishsha Shalem’s

petition for a writ of habeas corpus claiming her pretrial detention without bond is

unlawful. A review of the record shows that the Petitioner was ordered detained

without any condition for pretrial release pending trial. The record and transcripts
from the hearings showed that the requirements of section 907.041, Florida

Statutes (2017) and Florida Rules of Criminal Procedure 3.131 and 3.132 were not

followed and that the trial court had failed to make the proper findings before

ordering pretrial detention. We granted the petition and ordered the trial court to

hold a hearing no later than Monday, October 30, 2017 and to comply with the

requirements of section 907.041, Florida Statutes (2017) and Florida Rules of

Criminal Procedure 3.131 and 3.132 in determining the appropriate conditions for

either release or pretrial detention.

      The matter is back before us on the Petitioner’s Motion to Enforce Habeas

Corpus. A review of the transcript from the hearing on Monday, October 30, 2017

shows that the trial court failed to delineate the findings and reasons for pretrial

detention. As such, we send this matter back – once more – for a hearing to be

held before noon Wednesday, November 1, 2017, and for the trial court to

specifically set forth its findings, in accordance with the Rules of Criminal

Procedure and section 907.041, for either pretrial release or detention.        The

Petitioner shall remain in custody pending the determination of pretrial release or

detention.

      We also find that in the interest of pursuing fairness, further proceedings in

this case should be held before a different judge.




                                          2